DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 5, and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include (claims 4, 5, 8) the very specific location of the motor, which is detachably arranged within the tool, in relation to the retaining pin, and the fashion by which these two parts interact; (claims 9-16) the specific structure of the elastic positioning members, the sliding slots and blocks, and the way in which these structures interact.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Hua, (US 2013/0186665) and Eardley, (US 2003/0075348).  Regarding Hua, the Hua system used a different looking system that nevertheless met the claim limitations of the independent claim.  However, upon further analysis, the Hua system failed to meet the limitations of the subsequent dependent claims concerning both the pins and the elastic positioning members.  While Eardley utilized a system very similar to the current application, the level of detail provided by the reference did not allow the Examiner to draw any of the necessary conclusions regarding specific structures and interactions, in particular the retaining pin.  Furthermore, this reference completely lacks any sort of spring/ball retention system as seen in claims 9-16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the limitation “the positioning pin penetrates into the inner housing plate from the inner housing plate in a direction toward the outer housing plate” appears to contain a typographical error, which renders the claim indefinite.  However, as the claim must be examined, the Examiner must make a determination as to the meaning of the term.  As such, in the interest of compact prosecution, and in accordance with the specification and drawings, the Examiner must make a determination as to the intent of the applicant’s language.  In accordance with page 5, lines 5-11, the Examiner has determined that the sentence will be interpreted as “the positioning pin penetrates into the inner housing plate from the inner side in a direction toward the outer housing plate”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hua, (US 2013/0186665).

Regarding claim 1, Hua discloses: A pneumatic tool (Figs. 1a, 1b, pneumatic tool 100) with a forward and reverse rotation control structure (Fig. 4a, switch mechanism 200), comprising: 

a housing (Figs. 1a-5b, casing 120) having an installation space (Figs. 4a-4c clearly show the space within casing 120 into which the switch mechanism 200 is installed); 

a retaining member (Fig. 3, rotating body 210) arranged inside the installation space and configured to divide the installation space into two push button accommodating cavities ([0022] “In FIG. 2, two rectangular openings 130 are respectively disposed on two sides of a casing 120 of the pneumatic tool 100 (only one rectangular openings 130 is shown). The two rectangular openings 130 allow the first operating end 221 and the second operating end 222 respectively to move along the longitudinal direction thereof for switching the forward operation mode and the reverse operation mode.”); 

two push buttons configured to movably slide inside the two push button accommodating cavities respectively (paragraphs [0023-0031] provide a detailed analysis of the function of the retaining member (210), the two buttons (221 and 222) and the housing cavities (120) within which they reside and operate), and the retaining member being configured to restrict sliding ranges of the two push buttons (as seen in Figures 4a-4c, the buttons 221 and 222 are restricted from movement by the interaction of the positioning axis 215 and center hole 223 ([0024], “The positioning axis 215 fits in the center hole 223 for avoiding the lever 220 detaching from the combining portion 211, and a size of the center hole 223 can further limit a sliding range of the lever 220.”; furthermore, the rectangular openings 120 both allow for and restrict the motion of the button 221 and 222, [0022], “The two rectangular openings 130 allow the first operating end 221 and the second operating end 222 respectively to move along the longitudinal direction thereof for switching the forward operation mode and the reverse operation mode”.) ; and 

a positioning pin (Figs. 3-4c, positioning axis 215) penetrating into the housing, and the retaining member (Fig. 3, rotating body 210) being secured by the housing and the positioning pin ([0023], “a through hole 217 is disposed at a center of the rotating body 210 for allowing a positioning axis 215 to insert through the through hole 217 and protrude from the combining portion 211.”).

Regarding claim 2, Hua further discloses: the positioning pin (Figs. 3-4c, positioning axis 215) further penetrates into the retaining member (Fig. 3, rotating body 210); the housing (Figs. 1a-5b, casing 120) includes an inner housing plate (while Fig. 3 lacks detail, it is clear from the Figures that pin 215 is attached to the main housing at the rear end of the installation space and accommodating cavity.  As such, this attachment point meets the claimed limitation of an inner housing plate) and an outer housing plate (Fig. 3, trigger button 110) arranged at two opposition portions of the installation space respectively (110 is in front, 120 is at the rear) ; the positioning pin  (Figs. 3-4c, positioning axis 215) penetrates into the outer housing plate from the inner housing plate via the retaining member (110 is in front, 120 is at the rear, 210 sits between the two plates while 215 passes through all three). 

Regarding claim 3, Hua further discloses: the inner housing plate (Fig. 3, casing 120) and the outer housing plate (Fig. 3, trigger button 110) include a first pin hole (Fig. 3, trigger button 110 includes a connection means in which the pin connects, thus representing a hole  - in the side of the trigger button, it can be seen that there exists a detent used to connect the pin to the button) and a second pin hole (As 215 is the only mechanism by which the trigger is attached to the tool, there must exist a hole in which axis 215 connects) formed thereon respectively; the retaining member includes a third pin  hole formed thereon (Fig. 3, through hole 217); the third pin hole is positioned between the first pin hole and the second pin hole in order to be connected to each other (see Fig. 3); the positioning pin detachably penetrates into the second pin hole from the first pin hole via the third pin hole (Figure 3 shows the positioning pin,215, detached from both the first and second pin holes).

Regarding claim 6, Hua further discloses: the positioning pin (Figs. 3-4c, positioning axis 215) penetrates into the housing only (Figs. 1a-5b, casing 120), and the positioning pin further retains the retaining member; the retaining member is secured by the housing and the positioning pin ([0023], “In the embodiment, a through hole 217 is disposed at a center of the rotating body 210 for allowing a positioning axis 215 to insert through the through hole 217 and protrude from the combining portion 211.”).

Regarding claim 7, Hua further discloses:  the positioning pin  (Figs. 3-4c, positioning axis 215)  is retained at a retaining end of the retaining member (Fig. 3, rotating body 210); the housing includes an inner housing plate (Fig. 3, casing 120) and an outer housing plate (Fig. 3, trigger button 110) arranged at two opposite portions of the installation space respectively (110 is in front, 120 is at the rear); the positioning pin penetrates into the inner housing plate from the inner housing plate (inner side) in a direction toward the outer housing plate (as can be seen in the drawing of Figure 3, the positioning axis protrudes from the inner side of the device outwards toward the outer housing plate).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art found within Geiger, (US 5,199,460), contains a similar pneumatic system, utilizing a similar forward and reverse button system (yet lacking the allowable subject matter features).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731